DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  In view of the amendments to the claims, the rejections of claims 2-19 and 22-30 under §112 are withdrawn.  With respect to claims 1 and 21, the rejections under §112 are withdrawn except for those rejections related to forcing the wind turbine to achieve a rated power.  Regarding claims 7, 27, and 30, Applicant’s amendments to claims 7 and 27 have created a new issue of clarity (see the rejection below).  With respect to the rejections under §103, Examiner finds Applicant’s arguments to be unpersuasive and therefore the rejections are maintained (as amended, due to the claim amendments).  
The §112 Rejections
As stated above, the majority of the pending rejections under §112 are withdrawn in view of the amendments.  The sole exception relates to forcing the wind turbine to achieve a rated power.  As amended, claim 1 continues to recite “and continue increasing, after the output power reaches a rated power, the output power” in lines 14-15 of the marked up claims.  This implicitly requires some method or means of compelling the wind turbine to achieve a rated power.  Applicant contends (see Remarks, p. 11) that claim 7 recites the method and means for forcing the wind turbine to achieve a rated power, but concedes that “wind speed and direction will affect the generating capacity” while asserting that “the output power of the wind turbine is adjusted by impeller speed and/or pitch angel [sic].”  
While it is true that impeller speed and/or pitch angle are capable of adjusting the output power of the wind turbine, they are not capable of forcing the wind turbine to achieve a rated power in the absence of an adequate amount of wind power.  Even when controlling impeller speed and pitch angle of the impeller/rotor blades, the system still requires there to be sufficient wind to achieve a rated power.  Furthermore, the limitations of claim 7 cannot serve to remedy the deficiencies of claim 1.  As such, claim 1 remains deficient because the claims as amended fail to disclose a method or means for forcing the wind turbine to achieve the rated power as recited by instant claim 1.  Claims 21 and 27 recite substantially similar limitations to claims 1 and 7 and, as such, the arguments above also apply to claims 21 and 27.  Claim 30 depends from claims 1 and 7 and therefore remains deficient for the same reasons.
The §103 Rejections
Applicant’s traversal of the rejections under §103 begins on page 11 of the Remarks received on 04/29/2022.  Applicant begins by characterizing the instant method and apparatus, followed by characterizing the disclosure of Sloth.  At the top of page 13, Applicant contends that “Sloth here merely discloses a wind direction in a certain direction as a condition for entering the NRO” and therefore “Sloth fails to disclose a noise-influencing sector and a downwind region of each wind turbine ….”  Applicant further asserts that Sloth “fails to disclose determining whether the downwind region is included in the noise-influencing sector.”
Applicant’s arguments ignore or otherwise fail to consider the implicit teaches of Sloth.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  
Referring to FIG 1 of Sloth, a wind farm 100 is depicted as being located near a residential area 200 (i.e., “a noise-influenced site”).  This residential site is unambiguously “a referential site affected by noise of” the wind farm.  In order to determine whether the noise of the wind farm is unacceptably high, a noise receptor 130 is placed adjacent to the residential area.  As may be seen in FIG 1, each wind turbine has a respective line between the wind turbine and the noise receptor/the residential area.  Furthermore, Sloth states “the NRO regime may be entered when the controller 120 detects … when wind direction is aligned in a predetermined direction ….”  This is an implicit teaching of determining “a noise influencing sector” when properly considered in context of the remainder of Sloth’s disclosure.  For example, interpreting FIG 1 in light of this statement makes it clear that each of the lines depicted represents “a noise influencing sector” for each wind turbine that is determined “based on a position of the wind turbine and a position of a noise-influenced site.”  As such, Sloth clearly discloses “determining a noise influencing sector of the wind turbine based on a position of the wind turbine and a position of a noise-influenced site” as recited by instant claim 1.
With respect to the “downwind region” of each wind turbine and “whether the downwind region is included in the noise-influencing sector,” Sloth states that “the NRO regime may be entered when the controller 120 detects … when wind direction is aligned in a predetermined direction ….”  One of ordinary skill in very clearly capable of determining a current downwind region of the wind turbine based on a current wind direction.  As shown above, one of ordinary skill would also recognize that the lines depicted in FIG 1 represent a noise-influencing sector for each wind turbine.  Finally, one of ordinary skill, having this knowledge and reading the above-quoted passage, would clearly understand that Sloth implicitly teaches a determination of whether the downwind region of a particular wind turbine is included in the noise-influencing sector of the wind turbine.  As such, Sloth clearly discloses “determining whether a downwind region of the wind turbine under the current wind direction is included in the noise-influencing sector” as recited by instant claim 1.
Applicant next contends that “Sloth’s solution is for a set of wind turbines” and that “all the wind turbines are commanded into the NRO is the wind direction is in a certain direction.”  Applicant is factually incorrect in their interpretation of the reference.  Careful review of the Sloth reference makes it clear that, even if the wind farm as a whole enters the NRO mode, each wind turbine is operated according to individual NRO settings.  See, for example: p. 7, ll. 1-10, 21-24, 28-30; p. 8, ll. 8-9, 13-17, 20-22; p. 9, l. 8 – p. 10, l.21.  All of these passages discuss adjusting the NRO mode of individual wind turbines.  As such, Applicant’s contention that Sloth is inapplicable because it allegedly forces an entire wind farm to make use of the same NRO settings is clearly meritless.  Additionally, the entire argument is moot because the instant claims do not exclude operation as a wind farm.  Stated differently, application of NRO settings to an entire wind farm (even though Sloth does not teach such) would still include the teaching of limiting power for a wind turbine.  The mere fact that the settings are also applied to other wind turbines is wholly immaterial to patentability of the instant claims.
Applicant next contends that Sloth is inapplicable because Sloth “discloses increasing power output of one or more wind turbines in response to determining that at least one of the wind turbines is non-operational” and that “if one wind turbine [of Sloth] is non-operational, power output of other wind turbines can be increased to compensate the power loss.”  This argument is meritless and moot.  Examiner has clearly pointed out the implicit teaching by Sloth (Final Rejection at p.9) on p. 5, ll. 26-30.  There, Sloth states that “the NRO regime may be entered when the controller 120 detects … when wind direction is aligned in a predetermined direction ….”  This is a clear teaching that Sloth limits output power of the wind turbine (i.e., entering the NRO regime) in response to determining that the downwind region of the wind turbine under the current wind direction is included in the noise-influencing sector (see Examiner’s arguments above).  
Subsequently, Examiner pointed out that the increase in output power after the wind turbine leaves the noise-influencing sector is an implicit teaching drawn from the remainder of Sloth’s disclosure.  As is evident from a careful reading of Sloth, the method therein is operated for optimal power output while remaining within noise limitations.  See, for example: p. 5, ll. 32-37; p. 6, ll. 2-4; p. 7, ll. 1-8; p. 8, ll. 13-25.  Further, Sloth explicitly contemplates a situation wherein an individual wind turbine of the farm “exits” the NRO mode and is operating in a normal mode (p. 10, ll. 15-21) while the farm overall remains in the NRO regime.  This is also an implicit teaching of the downwind region of the wind turbine no longer being in the noise-influencing sector.  As such, Sloth clearly discloses “continuing to acquire the current wind direction and increasing the output power after the downwind region of the wind turbine under the current wind direction is not included in the noise-influencing sector.”
Rather than address the rejection of record, Applicant has chosen to present an entirely unrelated argument that cannot even serve as a basis for rendering Sloth inapplicable.  While Sloth unambiguously teaches that a wind turbine may be adjusted if other wind turbines are non-operational, such a teaching cannot reasonably be interpreted as “teaching away” from the other teachings found in the same reference.  Furthermore, Applicant has not excluded other methods and means for increasing power output, thus the argument is wholly irrelevant.
Applicant concludes their arguments by incorrectly stating “the solution of claim 1 and the solution of Sloth are very different” because “[c]laim 1 considers a signal [sic] wind turbine.”  As stated above, this is a wholly irrelevant difference.  Claim 1 does not exclude operation of a wind turbine that is located within a wind farm.  Furthermore, placement of the entire wind farm in the NRO regime still results in control of a single wind turbine in addition to the other wind turbines.  As such, there is no patentably distinction between claim 1 and Sloth re: “a single wind turbine.”  Applicant again incorrectly asserts that “Sloth considers the wind power plant as a whole.”  As shown above, this statement is completely false.  Sloth repeatedly discusses control in terms of individual wind turbines.  
In view of the above, Examiner finds that the arguments presented in the Remarks are unpersuasive and, as such, the rejection of claim 1 is maintained (as modified due to the amendments).  The remaining claims are argued in conjunction with claim 1.  As such, Examiner finds that the rejections of claims 2-19 and 21-30 are proper and are also maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 19, 21, and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it remains unclear how Applicant intends to force the turbines to achieve a rated power.  As amended, the claims still recite “continue increasing, after the output power reaches a rated power” in lines 10-11.  As stated in the previous action, there is no guarantee that these turbines will achieve a rated power output; such an outcome is primarily dependent upon prevailing wind speed and direction, factors that cannot be controlled by the recited method.  Clarification as to how Applicant proposes to force the turbines to reach a rated power is required.  Claims 3-9 and 19 depend from claim 1 and are rejected for at least the same reasons.  Claim 21 recites similar limitations and is therefore rejected for at least the same reasons.  Claims 23-30 depend from claim 21 and are therefore rejected for at least the same reasons.
Claims 7 and 27 are further rejected for a lack of clarity resulting from amendments to the claim.  As amended, claim 7 recites “an impeller speed and/or a minimum pitch angle of the wind turbine is restored to a default value” in lines 2-3 of the claim.  Applicant has not recited any adjustment or alteration to either of these elements in claim 7 or either of its parent claims (1 and 6).  Proper antecedent basis for this limitation may be found in claim 5.  Examiner notes that claim 7 properly depends from claim 6 (due to recitation of “a power-boosted mode” and “the power-boosted mode”) and therefore claim 7 cannot be made directly dependent from claim 5.  Examiner suggests amendment of claim 6 to instead depend from claim 5.  Clarification is required.
Claim 27 recites substantially similar limitations to claim 7 and is therefore rejected for the same reasons.  Proper antecedent basis for this limitation may be found in claim 25.  Examiner notes that claim 27 properly depends from claim 26 (due to recitation of “a power-boosted mode” and “the power-boosted mode”) and therefore claim 27 cannot be made directly dependent from claim 25.  Examiner suggests amendment of claim 26 to instead depend from claim 25.  Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, 19, 21, and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/000956 (“Sloth”).  
Regarding claim 1, Sloth discloses:
A method for controlling noise of a wind turbine, comprising: 
determining a noise-influencing sector of the wind turbine based on position of the wind turbine and a position of a noise-influenced site (implicit; as evidenced by FIG 1, it is clear that Sloth contemplates a region in which noise emitted by the turbines may affect a nearby reference site, thus there is an implicit determination of “a noise-influencing sector” for each wind turbine based on its position relative to the reference site); 
acquiring a current wind direction (p. 5, ll. 26-30); 
determining whether a downwind region of the wind turbine under the current wind direction is included in the noise-influencing sector (p. 5, ll. 26-30; “the NRO regime may be entered when … wind direction is aligned in a predetermined direction”; here, the “predetermined direction” is the “noise-influencing sector” and a determination is made as to whether the current wind direction aligns with this predetermined direction such that the downwind region of the wind turbine is in the noise-influencing sector.); 
limiting output power of the wind turbine, in response to determining that the downwind region of the wind turbine under the current wind direction is included in the noise-influencing sector (p. 5, ll. 26-30); and 
continuing to acquire the current wind direction (implicit; performing only a single check would render the method of Sloth largely useless for the disclosed purpose) and increasing the output power after the downwind region of the wind turbine under the current wind direction is not included in the noise-influencing sector (implicit; Sloth functions to limit output only when the turbine would cause undue noise; if it ceases to operate in the noise zone then it would obviously be controlled in the most optimal way, which would involve increasing power as much as possible to counteract the power lost during the noise control)
wherein the noise-influenced site is a referential site affected by noise of the plurality of wind turbines (FIG 1:200, including microphone 130); and 
wherein the noise-influencing sector is a sector region (implicit; since the reference site is more than a mere point, there is implicitly an area of effect, i.e. “a sector,” in which emissions from a turbine will affect the site), a vertex of the sector region is the position of the wind turbine (implicit; sound pressure begins at the wind turbine and thus the turbine will be located at a vertex of the influenced sector), and a central angle of the sector region has a predetermined angle (implicit; each turbine will have a different central angle corresponding to its position relative to the reference site) to those wind directions, and an angular bisector of the central angle is in a direction from the wind turbine to the noise-influencing site (FIG 1, lines extending from turbines to microphone 130).

	While Sloth does not explicitly disclose every limitation of the claim, each limitation is at least implicitly disclosed, as identified above.  As such, Examiner finds that Sloth discloses each and every limitation of instant claim 1.
Regarding claim 3, Sloth discloses the limitations as set forth in claim 1 and further discloses acquisition of a noise level requirement at the reference site (implicit; p. 5, ll. 11-30 discuss the application of Noise Reduced Operation with respect to noise emitted by the turbine and toward a reference site, thus there is implicitly a “noise level requirement” at the reference site) and subsequent operation of the turbine in accordance with the noise level requirement (p. 5, ll. 11-30).
Regarding claim 4, Sloth discloses the limitations as set forth in claim 3 and further discloses the noise requirements including a time period for controlling the noise level (p. 5, ll. 24-26).
Regarding claim 5, Sloth discloses the limitations as set forth in claim 3 and further discloses adjustment of an impeller speed or minimum pitch angle when operating in the power limiting mode in order to meet noise level requirements (p. 6, ll. 1-3; p. 10, ll. 28-35); and a degree of the adjustment corresponds to a distance between the relevant wind turbine and the reference site (implicit; Sloth acknowledges that severity of response will vary with distance on p. 12, ll. 2-6).
Regarding claim 6, Sloth discloses the limitations as set forth in claim Examiner has reinterpreted the dependency of claim 6 to resolve the antecedent basis issue in claim 7) and further discloses the increase of output power comprising operation of the relevant turbine in a “power-boosted mode for power compensation” (p. 6, ll. 1-21; “power-boosted mode” carries no inherent meaning beyond the power being increased, thus the increase taught by Sloth adequately discloses the limitation).
Regarding claim 7, Sloth discloses the limitations as set forth in claim 6, but does not explicitly disclose the specific parameter setpoints as recited in claim 7.  These particular points, however, amount to routine optimization within the prior art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Sloth discloses the transition to a higher output power, thus teaching “the general conditions” of the claim.  The difference is, therefore, the particular setpoints (“default” speed and/or pitch, increased torque).  Output power of the turbine rotor may be represented as the product of rotational speed and torque; thus, an increase in power output of the turbine overall requires an increase of speed, torque, or both.  Thus, Sloth’s teaching of increasing power output implicitly requires an increase of rotational speed, torque, or both.  Since Sloth teaches the general conditions of the claim and the remaining differences are merely a matter of optimization, Examiner finds that claim 7 fails to patentably distinguish over the Sloth reference.
Regarding claims 8 and 30, Sloth discloses the limitations as set forth in claims 5 and 7, respectively, but does not explicitly disclose predicting a future time when the wind direction will align with the at least one turbine such that the at least one turbine would be operating in the noise-influencing sector; and adjusting the impeller speed of the at least one wind turbine over a predetermined period ending at the future time such that the measured level of sound pressure at the noise-influencing site is less than or equal to the required level of sound pressure.
The use of weather and production forecasts for the purposes of performing control operations “just in time,” i.e. such that the system achieves a desired outcome at a specified time rather than exceeding a threshold, is well-known in the art.
It would have been obvious to one of ordinary skill in the art to modify Sloth by utilizing predictive control schemes to begin control operations sufficiently in advance of a time where the system would otherwise exceed a noise threshold for the purposes of better complying with noise requirements at the reference site.
Regarding claim 9, Sloth discloses the limitations as set forth in claim 1 and further discloses acquisition of a current wind speed (p. 5, ll. 26-30) and operating the turbines normally when the current wind speed is not within a predetermined range (“the NRO regime may be entered when … wind speed exceeds a predetermined limit”; thus, turbines are operated normally unless wind speed enters a predetermined range beginning at a predetermined threshold).
Regarding claim 19, Sloth discloses the limitations as set forth in claim 1 and further discloses a non-transitory computer readable storage medium storing a computer program, the computer program being executable to perform the method of claim 1 (Sloth claims 12-13).
Regarding claims 21 and 23-29, Applicant recites an apparatus capable of performing the method of claims 1 and 3-9.  Sloth teaches both the method and apparatus, thus the rejection of claims 1 and 3-9 applies, mutatis mutandis, to the limitations recited in claims 21 and 23-29.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832